       Case 3:17-cr-00533-EMC Document 584 Filed 02/26/19 Page 1 of 3




   LAW OFFICE OF
 1 ERICK L. GUZMAN
 2 Cal. Bar
         th
            No. 244391
   740 4 St.
 3 Santa Rosa, California, 95404
   T: 707.595.4474; F: 707.540.6298
 4 E: elg@guzmanlaw.org
 5
   Attorney for Defendant
 6 Damien Cesena
 7
                                 UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
     UNITED STATES OF AMERICA,                            CASE NO. CR-17-0533-8-EMC
11
                  Plaintiff,                              STIPULATION AND [PROPOSED] ORDER
12                                                        TEMPORARILY MODIFYING
             v.                                           CONDITIONS OF SUPERVISED RELEASE
13
     NELSON, et al.,
14
                  Defendants.
15
16
              The terms of Mr. Cesena’s pre-trial release currently require him to return to his
17
     residence every night by 9:00 P.M. Mr. Cesena wishes to attend his son’s twelfth birthday
18

19 party that is going to be held at a campground from March 8, 2019 until the morning of
20 March 10, 2019. Accordingly, Mr. Cesena respectfully requests his conditions of release be
21 modified to allow him to stay at the campground until the morning of Sunday, March 10,
22
     2019.
23
              Mr. Cesena has provided both pre-trial services and the Government with the
24
     specifics and documentation regarding the party.
25
26            The pre-trial officer assigned to this case does not object. The Government does not

27 object to this request.

28
                                                                                   Case No. CR-17-0533-8-EMC
       Case 3:17-cr-00533-EMC Document 584 Filed 02/26/19 Page 2 of 3




           Based on the above, the parties request that the Mr. Cesena’s conditions of pre-trial
 1
 2 release be temporarily modified such that he be allowed to attend his son’s birthday party,
 3 and stay at that campground from Friday March 8, 2019 until the morning of March 10,
 4 2019.
 5
 6 DATED: February 19, 2019                  Respectfully submitted,

 7
 8
                                               By
 9
10
                                                    Erick L. Guzman
11                                                  Attorney for Damien Cesena
12
     DATED: February 19, 2019                       /s/
13                                                  Kevin Barry
                                                    Assistant United States Attorney
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28
                                                  2                              Case No. CR-17-0533-8-EMC
                                                                                                          .
        Case 3:17-cr-00533-EMC Document 584 Filed 02/26/19 Page 3 of 3




 1
 2                                     [PROPOSED ORDER]

 3
            Mr. Cesena’s pre-trial release conditions will be modified to temporarily suspend his
 4
     curfew condition from March 8, 2019 until the morning of March 10, 2019 so that he be
 5
     allowed to attend his son’s birthday party.
 6
 7
 8                                                      IT IS SO ORDERED.

 9 Dated: February 26, 2019
                                                        _________________________
10
11                                                      HON. SALLIE KIM
                                                        United States Magistrate Judge
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28
                                                   3                           Case No. CR-17-0533-8-EMC
                                                                                                        .
